DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 8/22/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn.
Reasons for Allowance
3.	Claims 20-29 and 32-33 are allowed.  
4.	The following is an examiner’s statement of reasons for allowance:  
5.	The closest prior art of record is Butler et al. (PG Pub U.S 2007/0163075) and Dimbylow (PG Pub U.S 2017/0079489).
6.	Butler teaches a hand held vacuum cleaning apparatus includes an elongate housing extending along a longitudinal axis, within a cylindrical shape, the housing defining an inlet opening, an interior and an exhaust opening; the housing further defining, within the interior, a receptacle receiving chamber in which, in use, a removable dust retaining receptacle is located; the receptacle receiving chamber being substantially circular in cross section and comprising substantially the whole of the diameter of the interior in cross section; the apparatus including a flow inducer located in the interior, whereby, in use, the flow inducer induces air flow from the inlet opening, through the removable dust retaining receptacle in the receptacle receiving chamber, through the flow inducer to the exhaust opening, the inlet opening is circular and is centered on the longitudinal axis, each of the inlet opening, the removable dust retaining receptacle and the receptacle receiving chamber is aligned along the longitudinal axis, the apparatus includes a power store laterally alongside the flow inducer within the interior of the cylindrical housing so that the axis of the power store extends in parallel to the longitudinal axis, the apparatus includes a handle, which extends outwardly from an end of the housing remote to the inlet opening, the handle includes a gripping part, which in use is gripped by a user, the gripping part has a length, the gripping part is arranged so that some part of the gripping part length extends on either side both sides of the housing longitudinal axis and wherein, in sequence, the power store and the flow inducer are located alongside the handle and at the said end of the cylindrical housing.
7.	Butler fails to teach wherein in sequence along the longitudinal axis, the power store and flow inducer are both located at the end of the housing and longitudinally aligned with the handle all within the cylindrical shape. 
8.	Dimbylow teaches a hand held vacuum cleaning apparatus includes an elongate housing extending along a longitudinal axis, within a cylindrical shape, the housing defining an inlet opening, an interior and an exhaust opening; the housing further defining, within the interior, a receptacle receiving chamber in which, in use, a removable dust retaining receptacle is located; the receptacle receiving chamber being substantially circular in cross section and comprising substantially the whole of the diameter of the interior in cross section; the apparatus including a flow inducer located in the interior, whereby, in use, the flow inducer induces air flow from the inlet opening, through the dust retaining receptacle in the receptacle receiving chamber, through the flow inducer to the exhaust opening, wherein the flow inducer to be aligned in parallel to the longitudinal axis and located offset therefrom, the inlet opening is circular and is centered on the longitudinal axis, each of the inlet opening, the dust retaining receptacle and the receptacle receiving chamber is aligned along the longitudinal axis, the apparatus includes a power store, the apparatus includes a handle, which extends outwardly from an end of the housing remote to the inlet opening, the handle includes a gripping part, which in use is gripped by a user, the gripping part has a length, the gripping part is arranged so that some part of the gripping part length extends on either side both sides of the housing longitudinal axis. 
9.	Dimbylow fails to teach wherein in sequence along the longitudinal axis, the power store and flow inducer are both located at the end of the housing and longitudinally aligned with the handle all within the cylindrical shape. 
10.	Thus, the prior art of record does not fairly teach or suggest a hand held vacuum cleaning apparatus as in the context of claims 20 and 32-33.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714